Citation Nr: 0911316	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to October 1970.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a September 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In a decision issued in 
July 2007, the Board, in pertinent part, denied the Veteran's 
claim of service connection for tinnitus.  The Veteran 
appealed that decision to the Court.  In December 2008, the 
Court issued an order that vacated the July 2007 Board 
decision as to the denial of service connection for tinnitus 
and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the December 
2008 Joint Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's service records show that he was a crane shovel 
operator.  He has related that he had to work with a 
jackhammer six days a week for several months; he was not 
offered ear plugs or other noise reducing apparatus.  He 
reported ringing in his ears to his sergeant, but was told it 
was temporary and that his hearing would be fine.

In an August 2006 statement J. F. D. related that he had been 
a military policeman and that his duties included security on 
the highway the Veteran was working on in Vietnam.  He 
recalled that on several occasions he saw the Veteran working 
on the side of the highway using an air compressor powered 
jackhammer.  He said when he would try to have a conversation 
with him (the Veteran would stop the jackhammer and another 
soldier would take over), the Veteran could barely hear him 
speaking.  He stated that at no time did he ever see the 
Veteran or any of his fellow combat engineers using noise 
protection.

May 2006 and September 2008 VA audiology assessments show the 
Veteran reported experiencing constant tinnitus for the last 
30 years that was worse at night.  The Court has found that a 
Veteran is competent to provide testimony of experiencing 
ringing in the ears since the symptom is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  

In January 2008, the Veteran reported that during service he 
was given chloroquine and Dapsone as anti-malarial drugs.  He 
submitted guidelines for chloroquine indicating that in 
patients with preexisting auditory damage, chloroquine should 
be administered with caution and should be discontinued if 
any defects in hearing are noted.  These guidelines also note 
that adverse reactions to the drug could include tinnitus.  A 
document providing the side effects of Dapsone indicates that 
common side effects are ringing in the ears.  An October 1970 
service treatment record notes the Veteran had been taking 
chloroquine antimalarial tablets on a weekly basis and was 
also taking Dapsone tablets.  These guidelines do not 
indicate whether such side effects or adverse reactions would 
cause chronic tinnitus that would continue after 
discontinuance of the drugs or if tinnitus would only occur 
while a patient was actively taking the medications.

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation is enough to satisfy the "low 
threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The record contains evidence the Veteran 
currently experiences tinnitus, evidence of noise exposure 
during service, credible lay statements that the Veteran has 
experienced ringing in his ears for at least the most recent 
thirty years, and an indication that medications the Veteran 
was given during service may be related to symptoms of 
ringing in the ears.  Hence, the "low threshold" standard 
of McLendon is met and an examination for a medical advisory 
opinion is indicated. 

The Board notes that the Joint Motion indicates that VA 
treatment records from the VA Medical Center in Brecksville, 
Ohio may be outstanding.  In February 2009, the Veteran's 
attorney submitted several VA audiology records and indicated 
that these were the outstanding records referred to in the 
Joint Motion.  Regardless, as VA treatment records are 
constructively of record and must be secured where pertinent, 
the RO should ensure that all relevant VA treatment records 
have been associated with the claims file. 

Accordingly, the case is REMANDED for the following:

1.	The RO must obtain any updated VA 
audiology treatment records that have not 
been associated with the claims file.

2.	The RO should then arrange for the 
Veteran to be scheduled for a VA 
audiological evaluation to determine the 
likely etiology of his tinnitus.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
The examiner should explain the rationale 
for all opinions given, commenting on the 
evidence already of record.  Based on 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion on the following 
question:  

Is it at least as likely as not (a 50 
percent or better probability) that 
tinnitus is related to the Veteran's 
service, and specifically to his exposure 
to noise trauma or to his taking the 
medications chloroquine and Dapsone 
therein?

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




